Exhibit 99.2 MILLENNIUM INVESTMENT & ACQUISITION COMPANY INC. ANNOUNCES RESULTS FOR ITS PRINCIPAL INVESTMENT – SMC GLOBAL SECURITIES LIMITED – FOR THE QUARTER ENDED DECEMBER 31, 2014 New York – February 17, 2015 – Millennium Investment & Acquisition Company Inc. (“Millennium” or “MIAC”) [OTCQB: SMCG], a Delaware corporation, today announced that on February 13, 2015 it received the unaudited financial results of its sole, principal investment, SMC Global Securities Limited (“SMC Global”), an Indian company, for the quarter ended December 31, 2014. SMC Global has reported that, for the quarter ended December 31, 2014, it had total revenues of approximately US$14.27 million (Rs.899.82 million) and net income of approximately US$1.94 million (Rs. 119.54 million). For the quarter ended December 31, 2013, SMC Global previously reported total revenues of Rs. 704.88 million and net income of Rs. 56.73 million. Based on the reported amounts, SMC Global’s total revenue increased by approximately 27.7% from the quarter ended December 31, 2013 to the quarter ended December 31, 2014, and its net income increased by approximately 107.7% from the quarter ended December 31, 2013 to the quarter ended December 31, 2014. SMC Global publishes its financial information in Indian Rupees. All translations from Indian Rupees to U.S. dollars have been made by SMC Global, on the basis of an exchange rate of Rs. 63.04 U.S.$ 1.00 as of December 31, 2014, and are made solely for the convenience of the readers of its reported information. The following is a summary of the most recent quarterly financial information for SMC Global: SMC Global Key Financial Statistics Converted to US$ Quarter Ended 6/30/13 9/30/13 12/31/13 3/31/14 6/30/14 9/30/14 12/31/14 Total Revenue Expenses Net Income Growth % -10
